DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of piezo elements” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “…high voltage coil transformer (38) …” in line 3. The recitation of “…high voltage coil transformer (38) …” in claim 6 is not consistent with the recitation of “…high voltage coil former (38) …” of claims 3 and 4. Correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart et al. [U.S. Patent No. 8979776 B2] in view of Zhao [CN 105943119A], Makwana et al. [DE 102015208774A1] and Kusakabe et al. [JP2009054937A].
Regarding claim 1, Gelbart discloses a sound wave treatment device (e.g., 4, Fig. 1) for medical treatment using compression waves, in particular for lithotripsy, having: 
a sound wave generator (e.g., comprises coil 5 and diaphragm 6, column 3, lines 17-24),
a plurality of piezo elements (e.g., 14, column 4, lines 11-14) that are coupled to the sound wave generator, and an electrical high voltage unit (e.g., 11, Fig. 1, column 3, lines 35-40) that is set up for supplying the piezo elements with high electrical voltage.
Gelbart discloses the instant claimed invention discussed above except for the high voltage unit has a blocking converter unit having a transformer, wherein the transformer has a primary coil, a high voltage coil, and spacers, wherein the high voltage coil has a plurality of high voltage windings that are embedded in an insulating mass and are positioned using the spacers such that adjacent high voltage windings are at a defined distance from one another due to the spacers.
Zhao discloses sound wave treatment device with a high voltage unit (e.g., control box 59, Fig. 1, see translation) uses a transformer (e.g., 62, Fig. 1), wherein the transformer has at least a coil (e.g., 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transformer for the high voltage unit as taught by Zhao to the high voltage unit of Gelbart to provide the sound wave device with constant voltage supply for generation of shock wave through-out the treatment procedure.
Makwana discloses high voltage unit (e.g., 1, Fig. 1, see translation) has a blocking converter unit (e.g., 3) having a transformer (e.g., 4), wherein the transformer 4 has a primary coil (e.g., 8) and a high voltage coil (e.g., 9, Fig. 1, see translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a high voltage unit which has a blocking converter unit having a transformer as taught by Makwana to the high voltage unit of Gelbart with the transformer of Zhao to provide the sound wave treatment device with a converter that improves the generation of the supply voltage.
Kusakabe discloses windings (e.g., 40, 45 Fig. 6c, see translation) that are embedded in an insulating mass (e.g., 65) and are positioned using spacers (e.g., coil layer 40 positioned using protrusions of guide 243, 244) such that adjacent windings are at a defined distance from one another due to the spacers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have windings positioned using spacers and embedded in insulating mass as taught Kusakabe to the transformer windings of Gilbart in view Zhao and Makwana to provide the high voltage windings with guide for proper wound alignment and spacing between high voltage turns.
Regarding claim 2, Kusakabe discloses the windings (e.g., 40, 45) are embedded in the insulating mass (e.g., 65) essentially free of air bubbles (at least the layer 45 is free of bubbles, Fig. 6c, see translation).  
Regarding claim 3, Gilbart in view of Zhao and Makwana discloses the high voltage coil (e.g., coil 9 of Makwana in claim 1). Gilbart in view of Zhao and Makwana discloses the instant claimed invention discussed above except for the high voltage coil is wound on a high voltage coil former.
 Kusakabe discloses a coil former (e.g., 10, Fig. 6c, see translation) and the spacers (e.g., protrusion of guide 243, 244) project radially out of the high voltage coil former between adjacent high voltage windings (e.g., 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coil former where windings can be positioned using spacers as taught Kusakabe to the transformer windings of Gilbart in view Zhao and Makwana to provide the high voltage windings with guide for proper wound alignment and spacing between high voltage turns.
Regarding claim 4, Gilbart in view of Zhao and Makwana discloses the high voltage coil (e.g., coil 9 of Makwana in claim 1). Gilbart in view of Zhao and Makwana discloses the instant claimed invention discussed above except for the high voltage coil is wound on a high voltage coil former and the high voltage windings run in a groove running on an outer curved surface area of the high voltage coil former.
 Kusakabe discloses a coil former (e.g., 10, Fig. 6c, see translation) and windings (e.g., turns 40) run in a groove (e.g., grooves of guides 243, 244) running on an outer curved surface area of the coil former 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coil former where windings can be positioned using grooves as taught Kusakabe to the transformer windings of Gilbart in view Zhao and Makwana to provide the high voltage windings with guide for proper wound alignment and spacing between high voltage turns.
Regarding claim 5, Kusakabe discloses the spacers (protrusions of guide 243, 244) and/or the groove (groove in between protrusions) have centering surfaces (surface of the groove in between 243, 244) that urge the windings into a specific position.
Regarding claim 6, Kusakabe discloses coil (e.g., 40, 45, Fig. 6c) is wound on a coil (trans)former (e.g., 10) and the spacers (e.g., protrusions of 243, 244) are a thread (e.g., groove) on the coil (trans)former (e.g., 10).
Regarding claim 10, Makwana discloses the transformer (e.g., 4) has a first auxiliary coil (e.g., 10, Abstract, Fig. 1) for indirectly measuring the output-side high voltage.
Regarding claim 15, Gilbart in view of Shao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the insulating mass (46) has a material having a relative permittivity of greater than 4.0 at a frequency of 1.0 kHz and a temperature of 23 °C.
However, Kusakabe discloses insulating mass 65 made of resin (see translation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use insulating mass that has a material having a relative permittivity of greater than 4.0 at a frequency of 1.0 kHz and a temperature of 23 °C, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 17, Kusakabe discloses the spacers (e.g., protrusions of 243, 244) have centering surfaces (e.g., groove between protrusions 243, 244) that urge the high voltage windings into a specific position.
Regarding claim 18, Makwana discloses the first auxiliary coil (e.g., 10) is arranged on a ground end face (see Fig. 1), connected to a ground (Gnd), of the transformer (e.g., 4).

Claims 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbart in view of Shao, Makwana and Kusakabe as applied to claim 1 above, and further in view of Fitzgerald, Jr. et al. [U.S. Patent No. 6433663].
Regarding claim 7,  Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the transformer (24) has a first curved surface area (34) having a first radius (Ri) and a second curved surface area (40) having a second radius (Ra), wherein the primary coil (L;) is wound on the first curved surface area (34) and the high voltage coil (L4) is wound on the second curved surface area (40), wherein the first radius (R1) is different, preferably smaller, than the second radius (R2).
Fitzgerald discloses transformer (e.g., 40, Fig. 4, column 2, lines 49-61) has a first curved surface area (e.g., surface curved area of bobbin 10) having a first radius (radius from center axial axis of bobbin 10, see Fig. 4) and a second curved surface area (e.g., curved surface area of bobbin 34) having a second radius (see Fig. 4), wherein the primary coil (e.g., 15, 15’) is wound on the first curved surface area (bobbin 10) and the high voltage coil (e.g., 351-356, column 4, lines 15-18) is wound on the second curved surface area (bobbin 34), wherein the first radius (of bobbin 10) is different, preferably smaller, than the second radius (of bobbin 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have primary and high voltage windings wound separately as taught by Fitzgerald to the structure device of Gilbart in view of Zhao, Makwana and Kusakabe to provide the transformer with a separate insulated area for high voltage winding for safety concern and still keep a compact structure for the device.
Regarding claim 8, Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the primary coil runs, at least in part, within the high voltage coil.
Fitzgerald discloses the primary coil (15, 15’) runs, at least in part, within the high voltage coil (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have primary coil runs, at least in part, within the high voltage coil as taught by Fitzgerald for the device structure of Gilbart in view of Zhao, Makwana and Kusakabe to provide the transformer with a separate insulated area for high voltage winding for safety concern and still keep a compact structure for the device.
Regarding claim 9, Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the high voltage coil is wound on a high voltage coil former and the primary coil is wound on a primary coil former, wherein the high voltage coil former coaxially surrounds the primary coil former.
Fitzgerald discloses the high voltage coil (e.g., 351-356, column 4, lines 15-18) is wound on a high voltage coil former 34 and the primary coil (e.g., 15, 15’) is wound on a primary coil former (e.g., 10), wherein the high voltage coil former coaxially surrounds the primary coil former (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the high voltage coil former coaxially surrounds the primary coil former as taught by Fitzgerald for the device structure of Gilbart in view of Zhao, Makwana and Kusakabe to provide the transformer with a separate insulated area for high voltage winding for safety concern and still keep a compact structure for the device.
Regarding claim 16, Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the transformer (24) has a ferrite core (26) having a saturation flux density of at least 200 mT.
Fitzgerald discloses transformer 40 has a ferrite core (e.g., 31, 31’, column 2, lines 62-64, Fig. 4). Ferrite is known to have saturation flux density of greater than 200mT (https://www.bing.com/ferrite).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ferrite core in a transformer as taught by Fitzgerald to the transformer structure of Gilbart in view of Zhao, Makwana and Kusakabe to provide the device with increased inductance at high frequency operation.

Claims 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbart in view of Zhao, Makwana and Kusakabe as applied to claim 10 above, and further in view of Hsiao et al. [U.S. Pub. No. 20170331383 A1]
Regarding claim 11, Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the transformer (24) has a second auxiliary coil (L3) that is for redundant indirect measurement of the output-side high voltage and that is arranged and switched parallel to the first auxiliary coil (L2).
Hsiao discloses a transformer (e.g., 153, Paragraph 0022, Fig. 1A) has a second auxiliary coil (e.g., AUXb, Paragraph 0023) that is for redundant indirect measurement of output-side high voltage and that is arranged and switched parallel to the first auxiliary coil (e.g., AUXb).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use second auxiliary coil as taught by Hsiao to the transformer of Gilbart in view of Zhao, Makwana and Kusakabe to provide the device with auxiliary coil which improves gain control capability of the converter.
Regarding claim 12, Makwana discloses the first auxiliary coil (e.g., 10) is arranged on a ground end face (see Fig. 1), connected to a ground (Gnd), of the transformer (e.g., 4).
Regarding claim 13, Hsiao implicitly discloses, through Fig. 1A, wherein primary coil (e.g., P, Fig 1A) and the first and the second auxiliary coil (i.e., AUXa, AUXb) would be wound on a primary coil former as disclosed by the structure of Gilbart in view of Shao, Makwana and Kusakabe, since Fig 1A shows them on primary side of the transformer. 
Regarding claim 19, Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the primary coil and the first and the second auxiliary coil are wound on a primary coil former.
Hsiao implicitly discloses, through Fig. 1A, wherein primary coil (e.g., P, Fig 1A) and the first and the second auxiliary coil (i.e., AUXa, AUXb) would be wound on a primary coil former as disclosed by the structure of Gilbart in view of Shao, Makwana and Kusakabe, since Fig 1A shows them on primary side of the transformer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use first and second auxiliary coil wound on the primary coil former as taught by Hsiao to the transformer of Gilbart in view of Zhao, Makwana and Kusakabe to provide the device with auxiliary coil which improves gain control capability of the converter.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbart in view of Zhao, Makwana and Kusakabe as applied to claim 1 above, and further in view of Umeda et al. [JP H0797880 A].
Regarding claim 14, Gilbart in view of Zhao, Makwana and Kusakabe discloses the instant claimed invention discussed above except for the spacers (48) have a material having a relative permittivity of greater than 3.0 at a frequency of 1.0 kHz and a temperature of 23 °C.
Umeda discloses bobbin (e.g., 102, Fig. 7, see translation) have a material having a relative permittivity of greater than 3.0. The material of the bobbin is the same material as the spacer of the bobbin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use material of the bobbin having a relative permittivity of greater than 3.0 as taught by Umeda to the bobbin/spacers of Gilbart in view of Zhao, Makwana and Kusakabe and therefore be able to use it at a frequency of 1.0 kHz and a temperature of 23 °C to provide an improved resonance characteristic of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837